       Case 2:18-cv-01866-JCM-CWH Document 36 Filed 06/28/19 Page 1 of 2



1    Sheri Thome, Esq.
     Nevada Bar No. 008657
2    Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
4    Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
5    sheri.thome@wilsonelser.com
     chad.butterfield@wilsonelser.com
6    Attorneys for Plaintiff Maxum Casualty
     Insurance Company
7

8                                  UNITED STATES DISTRICT COURT

9                                          DISTRICT OF NEVADA

10    MAXUM CASUALTY INSURANCE                             Case No:     2:18-cv-01866-JCM-CWH
      COMPANY,
11
                     Plaintiff,                 STIPULATION AND [PROPOSED]
12                                              ORDER TO EXTEND TIME FOR
      v.                                        DEFENDANTS TO FILE OPPOSITION TO
13                                              MAXUM CASUALTY INSURANCE
      STEVEN T. TAYLOR, individually; MARY A. COMPANY’S MOTION FOR
14    TAYLOR, individually; ROBERT J. KILROY, CLARIFICATION OF ORDER
      individually; DOES I through X and ROE
15    BUSINESS ENTITIES I through X, inclusive, (Second Request)
16                   Defendants.
17            Plaintiff Maxum Casualty Insurance Company and Defendants Steven T. Taylor, Mary A.

18    Taylor, and Robert J. Kilroy, by and through the parties’ respective counsel, stipulate and agree that

19    the deadline for Defendants to file an Opposition to Maxum Casualty Insurance Company’s Motion

20    for Clarification of Order [ECF No. 33], filed on May 31, 2019, shall be extended from June 28,

21    2019 to July 12, 2019.

22           As set forth in the parties’ previous stipulation and order, lead counsel for Steven T. Taylor

23    and Mary A. Taylor, Dennis M. Prince, Esq. is currently establishing his own law office and is

24    transitioning several cases to his new law office, including this case. This process has taken longer

25    than expected, and Mr. Prince only recently received the file materials for this case. In light of these

26    circumstances, counsel for the parties have agreed to further extend the deadline for Defendants to

27    file an Opposition to Maxum Casualty Insurance Company’s Motion for Clarification of Order [ECF

28


     1485705v.1
       Case 2:18-cv-01866-JCM-CWH Document 36 Filed 06/28/19 Page 2 of 2




1     No. 33] by an additional fourteen (14) days, from the current deadline of June 28, 2019 up to and

2     including July 12, 2019. This is the second request for an extension.

3            This is the parties’ second request for an extension of the deadline.

4

5    DATED this 28th day of June, 2019.                       DATED this 28th day of June, 2019.

6    WILSON, ELSER, MOSKOWITZ,                                   PRINCE LAW GROUP
     EDELMAN & DICKER LLP
7
       /s/ Chad C. Butterfield                                     /s/ Dennis M. Prince
8
     Sheri Thome, Esq.                                           Dennis M. Prince, Esq.
9    Nevada Bar No. 8657                                         Nevada Bar No. 5092
     Chad C. Butterfield, Esq.                                   Kevin T. Strong, Esq.
10   Nevada Bar No. 10532                                        Nevada Bar No. 12107
     300 South Fourth Street, 11th Floor                         8816 Spanish Ridge Ave.
11   Las Vegas, NV 89101                                         Las Vegas, NV 89148
     Attorneys for Maxum Specialty Insurance
12   Group and Maxum Casualty Insurance                          Attorney for Steven T. Taylor and
     Company                                                     Mary A. Taylor
13

14
     DATED this 28th day of June, 2019.
15
     ROBERT WINNER, LTD.
16
       /s/ Robert A. Winner
17   Robert A. Winner, Esq.
     Nevada Bar No. 005167
18
     4675 Wynn Road
19   Las Vegas, NV 89103
     Attorneys for Robert Kilroy
20

21

22                                                  ORDER

23            GOOD CAUSE SHOWN, IT IS SO ORDERED.

24                   July_____
                          2, 2019.
              Dated this       day of _______________, 2019.
25

26

27                                                 ________________________________________
                                                   UNITED STATES DISTRICT JUDGE
28
                                                        -2-
     1485705v.1
